Case 2:13-cv-00036-JES-NPM Document 325 Filed 12/04/20 Page 1 of 16 PageID 6750



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

 PAMELA M. PERRY,

              Plaintiff,

 v.                                   Case No:    2:13-cv-36-FtM-29DNF

 THE   SCHUMACHER   GROUP   OF
 LOUISIANA,    a     Louisiana
 corporation, THE SCHUMACHER
 GROUP OF FLORIDA, INC., a
 Florida corporation, COLLIER
 EMERGENCY   GROUP,   LLC,   a
 Florida limited liability
 company, HEALTH MANAGEMENT
 ASSOCIATES INC., a Michigan
 corporation and NAPLES HMA,
 LLC,   a   Florida    limited
 liability company,

              Defendants.


                                OPINION AND ORDER

       This    matter   comes    before   the    Court   on   defendants   The

 Schumacher Group of Louisiana, The Schumacher Group of Florida,

 Inc., and Collier Emergency Group, LLC’s Daubert Motion in Limine

 to Exclude Testimony of Dr. Mark Cichon Regarding Plaintiff’s

 Pecuniary Damages (Doc. #300), and defendant Naples HMA, LLC’s

 Daubert Motion to Strike and/or Exclude Expert Testimony and Report

 of Mark Cichon, D.O. (Doc. #306), both filed on September 18, 2020.

 Plaintiff filed an Omnibus Response (Doc. #315) to the motions on
Case 2:13-cv-00036-JES-NPM Document 325 Filed 12/04/20 Page 2 of 16 PageID 6751



 October 16, 2020.        For the reasons set forth below, the motions

 are granted in part and denied in part.

                                         I.

       The Schumacher Group (TSG), consisting of defendants the

 Schumacher Group of Louisiana, Inc., the Schumacher Group of

 Florida, Inc., and the Collier Emergency Group, LLC (CEG), is a

 corporation that provides healthcare staffing services at medical

 facilities in certain states throughout the country.               (Doc. #142,

 p. 12.)     In 2011, CEG entered into an exclusive agreement with

 defendant Naples HMA, LLC (HMA) to staff the emergency department

 at two hospitals in Naples, Florida.                (Doc. #244-1, p. 30.)

 Plaintiff Pamela Perry, M.D., an African American female emergency

 physician, was hired in June 2011 to serve as the medical director

 in the emergency department at one of the hospitals, Pine Ridge.

 (Doc.    #244,    p.    5.)       However,     plaintiff’s   employment       was

 subsequently terminated in 2012 and she has filed suit against the

 defendants alleging various discrimination and retaliation claims.

 (Doc. #235.)

       In support of her claims, plaintiff has engaged Dr. Mark

 Cichon to provide an independent analysis of the impact of her

 termination      “on   her    career   in   emergency   medicine   and   on   her

 earnings and future earnings in that position.”              (Doc. #304-1, p.

 3.)     Dr. Cichon, who specializes in emergency medicine and pre-




                                        - 2 -
Case 2:13-cv-00036-JES-NPM Document 325 Filed 12/04/20 Page 3 of 16 PageID 6752



 hospital care, has a bachelor of science degree in biology, a minor

 in psychology and chemistry, and a doctor of medicine.                   (Doc.

 #302-1, pp. 19, 28; Doc. #304-1, p. 17.)            He has also completed a

 two-year    professional     development    program    from    Harvard   which

 addressed topics such as human resources and finances.                   (Doc.

 #302-1, p. 21; Doc. #304-1, p. 17.)          Dr. Cichon is currently the

 Associate Chief Medical Officer and Physician in Chief at Loyola

 University Medical Center in Illinois, having previously served as

 Chairman of the Department of Emergency Medicine.               (Doc. #304-1,

 p. 18.)     Dr. Cichon has also served as an emergency department

 medical director at various hospitals since 1996, and taught at

 various colleges since 1994.        (Id.)

       In   his   report,    Dr.   Chicon   offers   seven     opinions   to   be

 expressed at trial.        TSG and HMA now seek to exclude Dr. Cichon’s

 opinions on a variety of grounds.          (Doc. #300; Doc. #306.)

                                      II.

       The admission of expert testimony is governed by Rule 702 of

 the Federal Rules of Evidence, which provides that:

       A witness who is qualified as an expert by knowledge,
       skill, experience, training, or education may testify in
       the form of an opinion or otherwise if:

             (a) the expert’s scientific, technical, or
             other specialized knowledge will help the
             trier of fact to understand the evidence or to
             determine a fact in issue;




                                     - 3 -
Case 2:13-cv-00036-JES-NPM Document 325 Filed 12/04/20 Page 4 of 16 PageID 6753



             (b) the testimony       is   based     on    sufficient
             facts or data;

             (c) the testimony is the product of reliable
             principles and methods; and

             (d) the expert has reliably applied the
             principles and methods to the facts of the
             case.

 Fed. R. Evid. 702.     Rule 702 contemplates that the district court

 serve as gatekeeper for the admission of scientific testimony in

 order to ensure that any and all expert testimony is both relevant

 and reliable.     Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579,

 589 (1993); Tampa Bay Water v. HDR Eng’g, Inc., 731 F.3d 1171,

 1183 (11th Cir. 2013).     “The Supreme Court did not intend, however,

 that the gatekeeper role supplant the adversary system or the role

 of the jury: vigorous cross-examination, presentation of contrary

 evidence, and careful instruction on the burden of proof are the

 traditional     and   appropriate    means    of        attacking   shaky   but

 admissible evidence.”        McDowell v. Brown, 392 F.3d 1283, 1299

 (11th Cir. 2004) (marks and citations omitted).

       In determining the admissibility of expert testimony under

 Rule 702, the Court applies a “rigorous” three-part inquiry.

 United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004) (en

 banc).     Expert testimony is admissible if (1) the expert is

 qualified to testify on the topic at issue, (2) the methodology

 used by the expert is sufficiently reliable, and (3) the testimony




                                     - 4 -
Case 2:13-cv-00036-JES-NPM Document 325 Filed 12/04/20 Page 5 of 16 PageID 6754



 will assist the trier of fact.            Arthrex, Inc., v. Parcus Med.,

 LLC, 2014 WL 3747598, *1 (M.D. Fla. July 29, 2014) (citing Tampa

 Bay Water, 731 F.3d at 1183).            The burden of laying the proper

 foundation for the admission of expert testimony “is on the party

 offering the expert, and the admissibility must be shown by a

 preponderance of the evidence.”             Kilpatrick v. Breg, Inc., 613

 F.3d 1329, 1335 (11th Cir. 2010) (quoting McCorvey v. Baxter

 Healthcare Corp., 298 F.3d 1253, 1256 (11th Cir. 2002)).                    The

 admission of expert testimony is a matter within the discretion of

 the district court, which is accorded considerable leeway in making

 its determination.       Frazier, 387 F.3d at 1258.

                                      III.

       TSG and HMA argue the Court should exclude all of Dr. Cichon’s

 opinions because (1) he is unqualified to opine on the subjects,

 (2) his opinions are based on an unreliable methodology, and (3)

 his testimony will not be helpful to a jury.             (Doc. #300, pp. 3-

 8; Doc. #306, 6-17.)         Having reviewed the seven topics on which

 Dr. Cichon seeks to offer an opinion, the Court finds they can be

 divided    roughly   into    two   categories:    (1)    topics   related    to

 plaintiff’s     career      prospects,     and   (2)    topics    related    to

 plaintiff’s financial damages.           While TSG and HMA’s motions focus

 mainly on the opinions related to the latter topics, the Court

 will address all the opinions offered in Dr. Cichon’s report.




                                     - 5 -
Case 2:13-cv-00036-JES-NPM Document 325 Filed 12/04/20 Page 6 of 16 PageID 6755



    A. Opinions Related to Plaintiff’s Career Prospects

        In his report, Dr. Cichon offers four opinions relevant to

 plaintiff’s career prospects following her termination.                 Those

 opinions are as follows:

    •   “Dr. Perry’s positive impact on ER performance would have

        made her highly likely to remain in her position as medical

        director.”

    •   “Dr. Perry likely would have been able to continue to work at

        Pine Ridge Hospital after the termination of the Schumacher

        Group’s contract with Naples HMA.”

    •   “The fact that Dr. Perry held a leadership position for only

        a short time and then had to go back to a non-leadership

        position may undermine her credibility as a leader and prevent

        prospective   employers    from   actually    learning   about    her

        successful performance as a medical director.”

    •   “Given her qualifications and actual performance at her job

        at Pine Ridge Hospital, I believe that Dr. Perry would still

        be working in an ED medical director’s position.” 1

 (Doc. #304-1, pp. 9-14.)


        1
        As part of this opinion, Dr. Cichon estimates how much
 “medical director earnings” plaintiff will “not be able to earn
 over the remainder of her career.”   (Doc. #304-1, p. 14.)  The
 Court will address this estimate with Dr. Cichon’s opinions on
 plaintiff’s financial damages.




                                    - 6 -
Case 2:13-cv-00036-JES-NPM Document 325 Filed 12/04/20 Page 7 of 16 PageID 6756



       As noted, the first inquiry in determining whether an expert’s

 testimony is admissible is determining whether the expert is

 qualified to testify on the topic at issue.               Arthrex, 2014 WL

 3747598, *1 (citing Tampa Bay Water, 731 F.3d at 1183).                 Having

 reviewed Dr. Cichon’s report and deposition testimony, as well as

 the arguments of the parties, the Court finds he is qualified to

 offer the opinions listed above.

       Dr. Cichon has extensive experience serving as an emergency

 department medical director, as well administrative experience as

 Loyola University Medical Center’s Chairman of the Department of

 Emergency Medicine, Associate Chief Medical Officer, and Physician

 in Chief.    (Doc. #304-1, p. 18.)        In these roles, Dr. Cichon has

 been utilized by Loyola “to give ideas on what compensation would

 be   on   what   is   the   market   basket   for   benefits   for   emergency

 physicians in [the] area,” as well as provide “insight as a

 chairman to what is [sic] reasonable expectations and job roles.”

 (Doc. #302-1, pp. 50-51.)            Dr. Cichon also has experience with

 transitioning service providers at medical facilities, including

 being responsible for transitioning physicians and hiring new

 ones.     (Id. p. 73.)      The Court finds this sufficient experience

 to qualify Dr. Cichon to offer opinions on plaintiff’s career

 prospects.       See Fed. R. Evid. 702 (permitting a witness to be

 qualified as an expert based on experience); Anderson v. Techtronic




                                       - 7 -
Case 2:13-cv-00036-JES-NPM Document 325 Filed 12/04/20 Page 8 of 16 PageID 6757



 Indus. N. Am., Inc., 2015 WL 12843836, *2 (M.D. Fla. Apr. 14, 2015)

 (“The     qualification    standard      for   expert   testimony   is     not

 stringent, and so long as the expert is minimally qualified,

 objections to the level of the expert’s expertise go to credibility

 and weight, not admissibility.” (citation omitted)).             HMA argues

 Dr. Cichon is not qualified because his experience practicing

 emergency medicine in a university setting does not make him “an

 expert in other emergency departments or how they run.” (Doc. #306,

 p. 9.)      However, “[a]n expert is not necessarily unqualified

 simply because [their] experience does not precisely match the

 matter at hand.”      Furmanite Am., Inc. v. T.D. Williamson, Inc.,

 506 F. Supp. 2d 1126, 1129 (M.D. Fla. 2007).

       The   second   inquiry    for    determining   the   admissibility    of

 expert testimony is whether the methodology used by the expert is

 sufficiently reliable.      Arthrex, 2014 WL 3747598, *1 (citing Tampa

 Bay Water, 731 F.3d at 1183).           The reliability prong is distinct

 from an expert’s qualifications; thus, an expert can be qualified

 but his opinions unreliable.          Frazier, 387 F.3d at 1261.    “Exactly

 how reliability is evaluated may vary from case to case, but what

 remains constant is the requirement that the trial judge evaluate

 the reliability of the testimony before allowing its admission at

 trial.”     Id. at 1262.       Having reviewed Dr. Cichon’s report and




                                       - 8 -
Case 2:13-cv-00036-JES-NPM Document 325 Filed 12/04/20 Page 9 of 16 PageID 6758



 deposition    testimony,   the    Court    finds   his    opinions    regarding

 plaintiff’s career prospects are sufficiently reliable.

       The record indicates that in formulating his opinions, Dr.

 Cichon reviewed, inter alia, interrogatories, depositions, TSG

 records, tax returns, and published articles.              (Doc. #304-1, pp.

 6-9.)      Regarding the career-prospects opinions at issue, Dr.

 Cichon also relied upon (1) patient satisfaction scores and email

 correspondence     about   the    scores    collected     during   plaintiff’s

 tenure at Pine Ridge, (2) his knowledge of emergency room key

 metrics and the tenure of medical directors meeting those metrics,

 (3) a review of the current online roster of emergency room

 physicians working for HMA, and (4) research into emergency rooms

 located within “a suitable geographic location” for plaintiff and

 their staffing numbers.          (Id. pp. 9-12.)     The Court finds this

 sufficient under Daubert.        See Am. Gen. Life Ins. Co. v. Schoenthal

 Family, LLC, 555 F.3d 1331, 1338 (11th Cir. 2009) (“A district

 court may decide that nonscientific testimony is reliable based

 ‘upon personal knowledge or experience.’” (quoting Kumho Tire Co.,

 Ltd. v. Carmichael, 526 U.S. 137, 150 (1999)); Goines v. Lee Mem’l

 Health Sys., 2019 WL 1101878, *6 (M.D. Fla. Mar. 8, 2019) (finding

 expert’s    opinion   sufficiently    reliable     when    it   was   based   on

 examination of record evidence, including depositions, and applied

 against expert’s knowledge and experience).




                                     - 9 -
Case 2:13-cv-00036-JES-NPM Document 325 Filed 12/04/20 Page 10 of 16 PageID 6759



         The final criteria for the admission of expert testimony is

  the requirement that the testimony assist the trier of fact.

  Arthrex, 2014 WL 3747598, *1 (citing Tampa Bay Water, 731 F.3d at

  1183).    “[E]xpert testimony is admissible if it concerns matters

  that are beyond the understanding of the average lay person . . .

  Proffered expert testimony generally will not help the trier of

  fact when it offers nothing more than what lawyers for the parties

  can argue in closing arguments.”           Frazier, 387 F.3d at 1262-63.

  Having reviewed the evidence, the Court concludes that Dr. Cichon’s

  opinions on plaintiff’s job performance and the impact of the

  termination on her career prospects will assist the jury.                For

  example, such testimony is directly relevant in determining the

  potential scope of plaintiff’s damages and the issue of mitigation.

  Accordingly, the Court finds the opinions satisfy Daubert and are

  admissible.

     B. Opinions Related to Plaintiff’s Financial Damages

         Dr. Cichon also opines on plaintiff’s financial damages as a

  result of the termination, offering the following:

     •   Plaintiff   would   have   earned    an   additional   $944,451   in

         compensation from 2012 to 2019 had she not been terminated,

         and an additional $1,630,347 between 2020 and 2032;




                                    - 10 -
Case 2:13-cv-00036-JES-NPM Document 325 Filed 12/04/20 Page 11 of 16 PageID 6760




     •   Plaintiff suffered $58,670 in damages related to expenses she

         paid because she was forced to take positions that required

         her to live away from home;

     •   Plaintiff is entitled to an additional $504,601 in damages

         due to a reduced qualify of life.

  (Doc. #304-1, pp. 10-16.)

         In determining the amount of back pay plaintiff is owed, Dr.

  Cichon multiplied plaintiff’s average monthly earnings while at

  Pine    Ridge   by   twelve   to   create   a   “baseline”   for   her     annual

  compensation.        (Id. pp. 10-11.)         Dr. Cichon then raised this

  figure by 3.6% per year in accordance with trends in the Florida

  market to determine plaintiff’s estimated annual income between

  2012 and 2019.        (Id.)    Dr. Cichon then subtracted plaintiff’s

  actual earnings from those years and totaled the amount ($944,451).

  (Id.)

         In determining the amount plaintiff would have continued to

  earn after 2019, Dr. Cichon used plaintiff’s medical director

  stipend and incentive pay to determine she would have earned an

  estimated $152,016 more per year as of 2020.             (Id. p. 14.)        Dr.

  Cichon adjusted this amount by 3.6% per year until 2032, the year

  in which plaintiff would turn sixty-five years old.                (Id.)    When

  totaled, this amount ($1,630,347) represents the medical director




                                       - 11 -
Case 2:13-cv-00036-JES-NPM Document 325 Filed 12/04/20 Page 12 of 16 PageID 6761



  earnings plaintiff would have earned over the remainder of her

  career.     (Id.)

         In   determining      plaintiff’s        travel    related       expenses,     Dr.

  Cichon used plaintiff’s 2012 to 2019 tax filings to calculate her

  mileage deductions as well as hotel and meal expenses.                           (Id. p.

  13.)    Dr. Cichon totaled the amount and then subtracted the “tax

  benefit” plaintiff received from deducting these amounts from her

  income.      (Id.)       The remaining amount ($58,670) represents the

  “expenses [plaintiff] paid because she was forced to take positions

  that required her to live away from home.”                 (Id.)

         Finally, in calculating the amount of compensation plaintiff

  is owed due to the increased stress and reduced quality of life

  from   having      to    work    away    from    home    ($504,601),       Dr.    Cichon

  multiplied    the       amount   plaintiff      earned    from    the    year    of   her

  termination through 2019 by twenty percent.                      (Id. p. 15.)         Dr.

  Cichon used the twenty percent figure because he “assume[d] that

  commuting    and     quality     of     life   issues    related    [to]    her    post-

  termination positions meant that [plaintiff] had to work a minimum

  of 20% harder than she would have had she been able to maintain a

  regular career in one location as a medical director.”                      (Id.)

         TSA and HMA argue that Dr. Cichon’s damages opinions are

  inadmissible under each of the three prongs of Daubert.                            (Doc.

  #300, pp. 3-8; Doc. #306, pp. 6-17.)                Regarding the first prong,




                                           - 12 -
Case 2:13-cv-00036-JES-NPM Document 325 Filed 12/04/20 Page 13 of 16 PageID 6762



  TSG and HMA assert that because Dr. Cichon does not have degrees

  in   statistics,    economics,      human    resources,    psychology,      or

  taxation, and because his experience is related to emergency

  medicine, he is unqualified to opine on plaintiff’s financial

  damages.    (Doc. #300, pp. 3-5; Doc. #306, pp. 6-12.)               Plaintiff

  responds that Dr. Cichon is not being offered as an expert in these

  fields, and thus his opinions do not require such a background.

  (Doc. #315, pp. 6-7.)      Plaintiff further argues that Dr. Cichon’s

  experience as a medical director and administrator qualify him to

  offer all of his opinions.       (Id. pp. 8-9.)

        Having reviewed the arguments of the parties as well as Dr.

  Cichon’s report and deposition, the Court is unconvinced he has

  the requisite experience to opine on plaintiff’s damages.               It is

  undisputed that Dr. Cichon is not an expert in any financial areas

  such as economics or taxation, and he does not have experience

  calculating   economic     losses   caused    by   employment   termination.

  While Dr. Cichon may have some practical experience involving taxes

  and financial matters, such experience is simply insufficient to

  constitute expertise under Daubert.          See Nat’l Union Fire Ins. Co.

  of Pittsburgh v. Tyco Integrated Sec., LLC, 2015 WL 11251759, *6

  (S.D. Fla. July 6, 2015) (“Although an expert may be permitted to

  rely on her experience in formulating her opinion, this alone is

  insufficient;    Daubert    requires   an    explanation   as   to    how   the




                                      - 13 -
Case 2:13-cv-00036-JES-NPM Document 325 Filed 12/04/20 Page 14 of 16 PageID 6763



  experiences    yield    the      conclusion,    why   the    experiences    are

  sufficient, and how the experiences are reliably applied to the

  facts.”).

        Even if Dr. Cichon had sufficient experience to qualify as an

  expert in calculating financial damages, the Court is unconvinced

  his calculations of plaintiff’s damages would assist the jury.

  Plaintiff acknowledges that Dr. Cichon “is not an accountant or

  human    resources    professional,     tax    adviser,     or   statistician.”

  (Doc. #315, p. 7.)          Nonetheless, plaintiff argues “[t]he damage

  amounts that Dr. Cichon arrived at do not rely on complex economic

  models, specialized tax knowledge, or statistics,” and that “[t]he

  calculations that he performed . . . are not ones that require the

  professional skills that the Defendants fault him for lacking.”

  (Id. pp. 7-8.)

        Plaintiff is essentially arguing that because Dr. Cichon’s

  calculations are not overly complex, he does not need specialized

  knowledge or experience to make them.           However, the simplicity of

  the     mathematics    is    a   double-edged    sword,      because   if   the

  calculations are so simple Dr. Cichon can do them without any

  expertise, then the jury can as well.             See Frazier, 387 F.3d at

  1262-63 (“[E]xpert testimony is admissible if it concerns matters

  that are beyond the understanding of the average lay person . . .

  Proffered expert testimony generally will not help the trier of




                                       - 14 -
Case 2:13-cv-00036-JES-NPM Document 325 Filed 12/04/20 Page 15 of 16 PageID 6764



  fact when it offers nothing more than what lawyers for the parties

  can   argue   in   closing   arguments.”);     Rossi   v.   Darden,   2017    WL

  2129429, *9 (S.D. Fla. May 17, 2017) (determining expert’s “basic

  arithmetic exercise” was “not beyond the understanding of the

  average lay person” and “therefore does not assist the trier of

  fact through application of an expert’s specialized knowledge or

  technique”); Bowe v. Pub. Storage, 2015 WL 11233065, *4 (S.D. Fla.

  May 7, 2015) (excluding expert’s damages calculation based on

  “simple    arithmetic,   division    and     multiplication”   because     such

  calculations were “not beyond the understanding of the average lay

  person”); LSQ Funding Grp., L.C. v. EDS Field Servs., 879 F. Supp.

  2d 1320, 1336 (M.D. Fla. 2012) (“Dr. Ugone’s simple arithmetic

  calculation is not beyond the understanding of the average lay

  person and therefore would not help the trier of fact.”).

        Accordingly, the Court finds plaintiff has failed to meet her

  burden of demonstrating (1) Dr. Cichon is qualified to offer

  opinions      on   plaintiff’s   financial       damages    caused    by     the

  termination, and (2) that such opinions would assist the jury.

  Therefore, Dr. Cichon’s calculations of plaintiff’s lost wages,

  travel expenses, and quality of life compensation are inadmissible

  as expert testimony. 2       But see Fed. R. Evid. 701 (permitting a


        2The Court’s ruling would not preclude Dr. Cichon from
  testifying as to plaintiff’s salary when she was terminated, nor




                                      - 15 -
Case 2:13-cv-00036-JES-NPM Document 325 Filed 12/04/20 Page 16 of 16 PageID 6765



  non-expert witness to testify to an opinion that, inter alia, does

  not fall within the scope of Rule 702); U.S. v. Hamaker, 455 F.3d

  1316, 1331-32 (11th Cir. 2006) (determining witness’s testimony

  was “permissible lay testimony under Rule 701” when such testimony

  was based on basic arithmetic calculations).

        Accordingly, it is hereby

        ORDERED:

        The Schumacher Group of Louisiana, The Schumacher Group of

  Florida, Inc., and Collier Emergency Group, LLC’s Daubert Motion

  in   Limine   to   Exclude   Testimony   of   Dr.   Mark   Cichon    Regarding

  Plaintiff’s Pecuniary Damages (Doc. #300) and defendant Naples

  HMA, LLC’s Daubert Motion to Strike and/or Exclude Expert Testimony

  and Report of Mark Cichon, D.O. (Doc. #306) are GRANTED in part

  and DENIED in part for the reasons expressed herein.

        DONE AND ORDERED at Fort Myers, Florida, this            4th     day of

  December, 2020.




  Copies: Counsel of record


  testifying as to trends in the Florida market or the expected
  retirement age for medical directors, assuming such testimony is
  otherwise admissible.




                                    - 16 -
